  Fill in this information to identify your case:

                     Samuel Grutsch
   Debtor 1
                     First Name         Middle Name            Last Name

   Debtor 2
   (Spouse, if filing)   First Name       Middle Name            Last Name



   United States Bankruptcy Court for the: Eastern District of Michigan

   Case number       21-31077
   (if known)
                                                                                                                                          Check if this is
                                                                                                                                          an amended
                                                                                                                                          filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                       12/15

If you are an individual filing under chapter 7, you must fill out this form if:
◾ creditors have claims secured by your property, or
◾ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known).

 Part 1:       List Your Creditors Who Have Secured Claims


 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information
    below.
                                                                     What do you intend to do with the property     Did you claim the property as
    Identify the creditor and the property that is collateral
                                                                     that secures a debt?                           exempt on Schedule C?
   Creditor's                                                                        Surrender the property.                   No
   name:                 UNIV MICH CU
                                                                                     Retain the property and redeem it.        Yes
   Description of 2011 Ford Flex                                                     Retain the property and enter into a
   property
   securing debt:                                                                    Reaffirmation Agreement.
                                                                                     Retain the property and [explain]:




 Part 2:       List Your Unexpired Personal Property Leases


   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
   in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
   You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
      Describe your unexpired personal property leases Will the lease be assumed?




                     21-31077-jda              Doc 11           Filed 08/11/21                Entered 08/11/21 11:50:44         Page 1 of 2
 Official Form 108                                             Statement of Intention for Individuals Filing Under Chapter 7                       page 1 of 2
              Samuel Grutsch                                                                                   Case number(if known)
Debtor                                                                                                                                 21-31077


Part 3:      Sign Below


Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.



     /s/ Samuel Grutsch
       Signature of Debtor 1                                                   Signature of Debtor 2


     Date 08/11/2021                                                         Date 08/11/2021
             MM/DD/YYYY                                                             MM/DD/YYYY




                    21-31077-jda   Doc 11       Filed 08/11/21                Entered 08/11/21 11:50:44                    Page 2 of 2
Official Form 108                              Statement of Intention for Individuals Filing Under Chapter 7                                      page 2 of 2
